DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2019/0393934) in view of Kishiyama et al (US 2010/0027512).
As to claim 1, Huang et al teaches a method of operating a receiving radio node (figure 1, 106, 104 and paragraphs 14, 43) in a wireless communication network, the method comprising receiving data signaling based on a data signaling indication, the data signaling indication indicating data signaling of an unspecified duration (paragraph 36).
Huang et al fails to teach the data signaling is transmitted using constant transmission parameters comprising a reference signaling density.  Kishiyama et al teaches the data signaling is transmitted using constant transmission parameters comprising a reference signaling density (figure 1, paragraphs 47, 50).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing 
As to claim 2, the claim is an apparatus claim of claim 1; therefore, the claim is interpreted and rejected as set forth as claim 1.
As to claim 3, Huang et al teaches a of operating a transmitting radio node (figure 1, 102 and paragraphs 13, 43) in a wireless communication network, the method comprising transmitting a data signaling indication to a receiving radio node (10, 100), and transmitting data signaling associated to the data signaling indication, the data signaling indication indicating data signaling of an unspecified duration (paragraph 36).
As to claim 4, the claim is an apparatus claim of claim 3; therefore, the claim is interpreted and rejected as set forth as claim 3.
As to claim 5, Huang et al teaches the receiving radio node Method or device according to claim 2, wherein the data signaling indication indicates a maximum duration of the data signaling (paragraph 33).
As to claim 6, Huang et al teaches the receiving radio node Method or device according to claim 2, wherein the data signaling indication indicates a start of the data signaling (paragraph 33).
As to claim 7, Huang et al teaches the receiving radio node Method or device according to claim 2, wherein an end of the data signaling is indicated with a stop indication (paragraphs 34, 38).


As to claim 9, Huang et al teaches the receiving radio node Method or device according to claim 2, wherein the data signaling indication indicates a minimum duration of the data signaling (paragraphs 36-39).
As to claims 12 and 13, these claims are the software and hardware claims of claim 2; therefore, these claims are interpreted and rejected as set forth as claim 2.
and transmitting data signaling associated to the data signaling indication, the data signaling indication indicating data signaling of an unspecified duration (paragraphs 136-142).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al and Kishiyama et al in view of Jiang et al (US 2021/0153248).
As to claim 10, Huang et al and Kishiyama et al teaches the receiving radio node Method or device according to claim 2, Huang et al fails to teach a last allocation unit carrying data signaling is padded. Jiang et al teaches a last allocation unit carrying data signaling is padded (table 1, page 6, lines 52-56). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Jiang et al into the system of Huang et al and Kishiyama et al in order to perform channel sensing on a multi-band in the WLAN system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al and Kishiyama et al in view of Yoshida et al (US 2005/0128996).
.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	November 3, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642